902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry Alan BARNES, Plaintiff-Appellant,v.STATE OF TENNESSEE;  Guy R. Dotson;  Gerald Melton;  JosephS. Daniel, Judge;  William H. Bryson, Defendants-Appellees.
No. 89-6098.
United States Court of Appeals,Sixth Circuit.
May 15, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and HORACE W. GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Barnes, a Tennessee inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 against the State of Tennessee and four other named defendants.  Barnes sought only monetary damages for alleged civil rights violations which he claimed occurred in the course of a 1987 Tennessee criminal proceeding.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  The parties have briefed the issues, Barnes proceeding without counsel.


4
Upon consideration, we agree with the district court's characterization of the complaint as frivolous, that is, lacking an arguable basis in law or fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The State of Tennessee is not amenable to suit in this case.   Quern v. Jordan, 440 U.S. 332, 338-45 (1979).  The named judge and prosecuting attorneys are absolutely immune in this action for monetary damages.   Stump v. Sparkman, 435 U.S. 349, 356-59 (1978) (judicial immunity);  Imbler v. Pachtman, 424 U.S. 409, 427-31 (1976) (prosecutorial immunity).  The court-appointed attorney was not acting under color of state law for Sec. 1983 purposes.   Polk County v. Dodson, 454 U.S. 312, 317-25 (1981).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation